

Restricted Stock Award No. __






ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN
Restricted Stock Award Agreement
(Employees)


Name of Participant:                                    
Grant Date:                                        
Number of Shares Subject to Award:                            


THIS AGREEMENT (together with Schedules A and B attached hereto, this
“Agreement”), made the ____ day of ________________ (the “Grant Date”), between
Atlantic Capital Bancshares, Inc., a Georgia corporation (the “Company”), and
_______________________, an Employee of the Company or an Affiliate (the
“Participant”).
R E C I T A L S:
In furtherance of the purposes of the Atlantic Capital Bancshares, Inc. 2015
Stock Incentive Plan, as it may be amended (the “Plan”), and in consideration of
the services of the Participant and such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
the Participant hereby agree as follows:
1.Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, a copy of which is delivered herewith or
has previously been provided to the Participant and the terms of which are
incorporated herein by reference. In the event of any conflict between the
provisions in this Agreement and those of the Plan, the provisions of the Plan
shall govern, unless the Administrator determines otherwise. Unless otherwise
defined herein, capitalized terms in this Agreement shall have the same
definitions as set forth in the Plan.
2.    Grant of Restricted Stock Award.
(a)    The number of shares of the Company’s Common Stock (the “Common Stock”)
subject to the Restricted Stock Award (the “Award”) granted under this Agreement
shall be ______ shares (the “Shares”). Any portion of the Shares subject to the
Award which have not vested (due to continued service requirements, performance
objectives or other conditions) shall be referred to as “Unvested Shares.” Any
portion of the Shares subject to the Award which were granted without being
subject to continued service, performance objectives or other conditions, and/or
shares as to which such conditions have been met or cancelled, shall be referred
to as “Vested Shares.”
(b)    Subject to the terms of this Agreement and the Plan, the Company hereby
grants the Participant, as a matter of separate inducement and agreement in
connection with his or her employment with or service to the Company, and not in
lieu of any salary or other compensation for his or her services, this Award for
that number of Shares as is set forth in this Section 2. The Participant
expressly acknowledges that the terms of Schedules A and B shall be incorporated
herein by reference and shall constitute part of this Agreement.
3.    Share Certificates; Dividends and Voting Rights. Subject to the conditions
of this Section 3, a certificate or certificates representing the Shares subject
to the Award shall be issued in the name of the Participant promptly after the
Grant Date. The Participant shall not be deemed to be the holder of any of the
Shares subject to the Award and shall not have any rights of a shareholder
unless and until certificates for such Shares have been issued to him or her.
The Administrator shall require, as a condition to the grant of the Award and
the issuance of the Shares, that (a) the Participant deliver the certificate(s)
representing all of the Unvested Shares to the Administrator or its designee to
be held in escrow until the Award vests and is no longer subject to a
substantial risk of forfeiture (in which case the Shares will be promptly
released to the Participant) or is forfeited (in which case the Shares will be
returned to the Company); and/or (b) the Participant deliver to the Company a
stock power, endorsed in blank (or similar instrument), relating to the Unvested
Shares and in addition to both (a) and (b), the Participant has executed such
other agreements required under Section 10(a). Upon the issuance and delivery of
a certificate for the Shares, the Participant shall have such rights and
incidents of ownership of the Shares acquired pursuant to the Award, including
voting rights, as are permitted by the Plan, this Agreement, any other
agreements and any Applicable Law; provided, however, that, (a) except as
otherwise provided in Section 5(b) herein, any Unvested Shares subject to the
Award (and any related voting rights, dividend rights or other rights as a
shareholder) shall be forfeited in the event that the employment or service of
the Participant terminates (for any reason) prior to the time such Unvested
Shares vest, and in the event of such termination or forfeiture, the Participant
shall have no rights with respect to the Award or the Unvested Shares; (b) all
of the Shares subject to the Award shall be subject to any restrictions
applicable under the Plan (including but not limited to the provisions of
Section 18 therein), this Agreement and any other applicable agreements; and (c)
if any cash or non-cash dividends are declared and paid by the Company with
respect to any Shares subject to the Award (to the extent that the Award is not
then vested), the Participant shall have dividend rights with respect to such
Shares, but such dividend rights shall be subject to the same vesting schedule,
forfeiture terms and other restrictions as are applicable to the underlying
Shares.
4.    Vesting of Award.
(a)    Subject to the terms of the Plan and this Agreement, including but not
limited to Section 5 and Section 12 herein, the Award shall vest, and the Shares
subject to the Award shall vest, upon such date or dates, and subject to such
conditions, as are described on Schedule A, which is attached hereto and
expressly made a part of this Agreement. Without limiting the effect of the
foregoing, the Shares subject to the Award may vest in installments over a
period of time, if so provided in Schedule A. The Participant expressly
acknowledges that the Award shall vest only upon such terms and conditions as
are provided in this Agreement (including but not limited to Schedule A) and
otherwise in accordance with the terms of the Plan. Notwithstanding anything to
the contrary herein, the Protective Covenants contained in the Agreement between
the Participant and the Company dated ______________, 20___ (the “Employment
Agreement”), a copy of which is attached hereto as Schedule B and incorporated
herein by reference, shall remain in full force and effect according to their
terms regardless of whether the Participant’s rights under this Agreement have
vested or not or have been forfeited or not.
(b)    The Administrator has sole authority to determine whether and to what
degree the Award has vested and to interpret the terms and conditions of this
Agreement and the Plan.
5.    Effect of Termination of Employment or Service.
(a)    Except as otherwise provided in this Section 5 or Section 12 herein, if
the employment or service of the Participant is terminated for any reason
(whether by the Company or the Participant and whether voluntary or involuntary
or with or without Cause) (such date of termination of employment or service
being referred to as the “Termination Date”) and all or any part of the Award
has not vested or been earned pursuant to the terms of the Plan and this
Agreement, then the Award, to the extent not vested or earned as of the
Participant’s Termination Date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award or the Shares underlying that portion of the Award that has not yet
vested (that is, the Unvested Shares). The Participant expressly acknowledges
and agrees that the termination of his or her employment or service shall
(except as may otherwise be provided in this Agreement or in the Plan) result in
forfeiture of the Award and the Shares to the extent that the Award has not been
earned and vested as of his or her Termination Date.
(b)    Notwithstanding the provisions of Section 5(a), and subject to the terms
of Section 3(c) of the Plan, the Award shall become 100% vested upon the
termination of the Participant’s employment or service if and only if the
Participant’s termination is due to:
(i)    death;
(ii)    Disability; or
(iii)    Good Reason (as defined in the Participant’s Employment Agreement or if
there is no Employment Agreement defining Good Reason, as defined in Section
5(c) of this Agreement.
(c)    For purposes of this Section 5, “Good Reason” shall occur if during the
Participant’s employment, the Participant’s employment is materially and
adversely altered by the Company, without the Participant’s consent, by:
(i)    a material reduction in the Participant’s base salary;
(ii)    the assignment to the Participant of duties or responsibilities
materially inconsistent with, or a material diminution in, the Participant’s
position, authority, duties or responsibilities; or
(iii)    the relocation of the Participant’s principal place of employment by
more than 30 miles from the location at which the Participant is stationed.
An event or condition that would otherwise constitute “Good Reason” shall
constitute Good Reason only if the Company fails to rescind or cure such event
or condition within 30 days after receipt from the Participant of written notice
of the event which constitutes Good Reason, and Good Reason shall case to exist
for any event or condition described herein on the 60th day following the later
of the occurrence or the Participant’s knowledge thereof, unless the Participant
has given the Company written notice thereof prior to such date.


The Administrator shall have the sole discretion to determine the basis for the
Participant’s termination of employment or service, including whether such
termination is due to Disability, Good Reason or Cause.


6.    No Right of Continued Employment or Service; Forfeiture of Award; No Right
to Future Awards. Neither the Plan, the grant of the Award, this Agreement nor
any other action related to the Plan shall confer upon the Participant any right
to continue in the employ or service of the Company or an Affiliate or to
interfere in any way with the right of the Company or an Affiliate to terminate
the Participant’s employment or service at any time. Except as otherwise
provided in the Plan or this Agreement or as may be determined by the
Administrator, all rights of the Participant with respect to the Award shall
terminate upon termination of the Participant’s employment or service with the
Company or an Affiliate. The Participant acknowledges and agrees that the
Company has no obligation to advise the Participant of the expiration of the
Award. The grant of the Award does not create any obligation to grant further
awards.
7.    Nontransferability of Award. The Award shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than transfers by
will or the laws of intestate succession, and the Participant or other recipient
of the Award shall not sell, transfer, assign, pledge or otherwise encumber
Shares subject to the Award until the Restriction Period has expired and until
all conditions to vesting have been met. The designation of a beneficiary in
accordance with the Plan does not constitute a transfer.
8.    Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Award, and the Participant hereby waives any rights or claims
related to any such statements, representations or agreements. This Agreement
does not supersede or amend any existing confidentiality agreement,
non-competition agreement, non-solicitation agreement, employment agreement,
consulting agreement or any other similar agreement between the Participant and
the Company, including, but not limited to, any restrictive covenants contained
in such agreements. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective executors, administrators,
next-of-kin, successors and assigns.
9.    Representations and Warranties of Participant. The Participant represents
and warrants to the Company that:
(a)    Agrees to Terms of the Plan and Agreement. The Participant has received a
copy of the Plan, has read and understands the terms of the Plan and this
Agreement and agrees to be bound by their terms and conditions.
(b)    Income Tax Consequences. The Participant acknowledges that he or she is
solely responsible and liable for the satisfaction of all taxes and penalties
that may arise in connection with the Award (including but not limited to any
taxes arising under Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”)), and the Company shall not have any obligation to indemnify or
otherwise hold the Participant harmless from any or all such taxes. The
Participant further acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) related to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon acquisition or disposition of the Shares subject to the Award
and that the Participant should consult a tax advisor prior to such acquisition
or disposition. The Participant acknowledges that he or she has been advised
that he or she should consult with his or her own attorney, accountant and/or
tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.
10.    Restrictions on Award and Shares.
(a)    Other Agreements. As a condition to the issuance and delivery of Shares
subject to the Award, or the grant of any benefit pursuant to the terms of the
Plan, the Company may require the Participant or other person to become a party
to this Agreement, any shareholders’ agreement, other agreement(s) restricting
the transfer, purchase or repurchase of shares of Common Stock of the Company,
voting agreement and/or employment agreements, consulting agreements,
non-competition agreements, confidentiality agreements, non-solicitation
agreements or other agreements imposing such restrictions as may be required by
the Company. In addition, without in any way limiting the effect of the
foregoing, the Participant or other holder of the Shares shall be permitted to
transfer such Shares only if such transfer is in accordance with the terms of
the Plan, this Agreement, any shareholders’ agreement and any other applicable
agreements. The acquisition of the Shares by the Participant or any other holder
of the Shares shall be subject to, and conditioned upon, the agreement of the
Participant or other holder of such Shares to the restrictions described in the
Plan, this Agreement, any shareholders’ agreement and any other applicable
agreements.
(b)    Compliance with Applicable Law. The Company may impose such restrictions
on the Award, the Shares and any other benefits underlying the Award as it may
deem advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws or other laws applicable to
such securities. Notwithstanding any other provision in the Plan or this
Agreement to the contrary, the Company shall not be obligated to issue, deliver
or transfer shares of Common Stock, make any other distribution of benefits or
take any other action, unless such delivery, distribution or action is in
compliance with Applicable Laws (including but not limited to the requirements
of the Securities Act). The Company is under no obligation to register the
Shares with the Securities and Exchange Commission or to effect compliance with
the exemption, registration, qualification or listing requirements of any state
securities laws, stock exchange or similar organization, and the Company shall
have no liability for any inability or failure to do so. The Company may cause a
restrictive legend or legends to be placed on any certificate issued pursuant to
the Award in such form as may be prescribed from time to time by Applicable Laws
or as may be advised by legal counsel.


11.    Certain Changes in Status. The Participant acknowledges that the
Administrator has the sole discretion to determine (taking into account any Code
Section 409A considerations), at any time, the effect, if any, on the Award
(including but not limited to modifying the vesting of the Award) of any changes
in the Participant’s status (other than termination) as an Employee, including
but not limited to a change from full-time to part-time, or vice versa, or other
similar changes in the nature or scope of the Participant’s employment or
service.
12.    Effect of Change of Control.
(a)Notwithstanding any other provision in the Plan to the contrary (and unless
otherwise required pursuant to Code Section 409A), the following provisions
shall apply in the event of a Change of Control:
(i)To the extent that the successor or surviving company in the Change of
Control event does not assume or substitute the Award (or in which the Company
is the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator) as the Award outstanding immediately prior
to the Change of Control event, any restrictions, including but not limited to
the Restriction Period, Performance Period and/or performance criteria
applicable to the Award shall be deemed to have been met, and the Award shall
become fully vested, earned and payable to the fullest extent of the original
grant of the Award (or, if the Award is performance-based and the earning of
which is based on attaining a target level of performance, the Award shall be
deemed earned at target).
(ii)Further, in the event that the Award is substituted, assumed or continued as
provided in Section 12(a) herein, the Award will nonetheless become vested in
full and any restrictions, including but not limited to the Restriction Period,
Performance Period and/or performance criteria applicable to the Award shall be
deemed to have been met, and the Award shall become fully vested, earned and
payable to the fullest extent of the original award (or, if the Award is
performance-based and the earning of which is based on attaining a target level
of performance, the Award shall be deemed earned at target), if the employment
or service of the Participant is terminated within six months before (in which
case vesting shall not occur until the effective date of the Change of Control)
or one year (or such other period after a Change of Control as may be stated in
a Participant’s employment, change of control, consulting or other similar
agreement, if applicable) after the effective date of a Change of Control if
such termination of employment or service (i) is by the Company not for Cause or
(ii) is by the Participant for Good Reason. For clarification, for the purposes
of this Section 12, the “Company” shall include any successor to the Company.
(iii)Notwithstanding any other provision of the Plan to the contrary, in the
event that the Participant has entered into an employment agreement as of the
Effective Date of the Plan or is a participant in the Company’s Change in
Control Plan or similar arrangement, the Participant shall be entitled to the
greater of the benefits provided upon a change of control of the Company under
the Plan or the respective employment agreement, Change in Control Plan or other
arrangement, and such agreement, Change in Control Plan or other arrangement
shall not be construed to reduce in any way the benefits otherwise provided to
the Participant upon a Change of Control as defined in the Plan.
(b)For the purposes herein, except as may be otherwise required, if at all,
under Code Section 409A, a “Change of Control” shall be deemed to have occurred
on the earliest of the following dates:
(i)    The date any entity or person shall have become the beneficial owner of,
or shall have obtained voting control over, more than fifty percent (50%) of the
total voting power of the Company’s then outstanding voting stock;
(ii)    The date of the consummation of (A) a merger, consolidation or
reorganization of the Company (or similar transaction involving the Company), in
which the holders of the Common Stock immediately prior to the transaction have
voting control over less than fifty-one percent (51%) of the voting securities
of the surviving corporation immediately after such transaction, or (B) the sale
or disposition of all or substantially all the assets of the Company; or
(iii)    The date there shall have been a change in a majority of the Board of
Directors of the Company within a 12-month period unless the nomination for
election by the Company’s shareholders of each new Director was approved by the
vote of two-thirds of the members of the Board (or a committee of the Board, if
nominations are approved by a Board committee rather than the Board) then still
in office who were in office at the beginning of the 12-month period.
(For the purposes herein, the term “person” shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than
the Company, a Subsidiary of the Company or any employee benefit plan(s)
sponsored or maintained by the Company or any Subsidiary thereof, and the term
“beneficial owner” shall have the meaning given the term in Rule 13d-3 under the
Exchange Act.)
For the purposes of clarity, (i) a transaction shall not constitute a Change of
Control if its principal purpose is to change the state of the Company’s
incorporation, create a holding company that would be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction or is another transaction of other similar effect; and
(ii) in no event shall a firm commitment underwritten public offering of the
Common Stock pursuant to an effective registration statement under the
Securities Act constitute a Change of Control.
Notwithstanding the preceding provisions of Section 12(b), in the event that the
Award is deemed to be deferred compensation subject to (and not exempt from) the
provisions of Code Section 409A, then distributions related to the Award to be
made upon a Change of Control may be permitted, in the Administrator's
discretion, upon the occurrence of one or more of the following events (as they
are defined and interpreted under Code Section 409A): (A) a change in the
ownership of the Company; (B) a change in effective control of the Company; or
(C) a change in the ownership of a substantial portion of the assets of the
Company.
13.    Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
Georgia, without regard to the conflict of laws provisions of any state, and in
accordance with applicable federal laws of the United States. The Company and
the Participant agree that any dispute arising from this Agreement shall be
resolved only in a state or federal court sitting in Fulton County, Georgia,
which shall have exclusive jurisdiction and waive any objection to jurisdiction
or venue in any such court.
14.    Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be amended, altered, suspended and/or terminated at any time,
prospectively or retroactively, by the Administrator; provided, however, that
any such amendment, alteration, suspension or termination of the Award shall
not, without the written consent of the Participant, materially adversely affect
the rights of the Participant with respect to the Award. Notwithstanding the
foregoing, the Administrator shall have unilateral authority to amend the Plan
and this Agreement (without Participant consent) to the extent necessary to
comply with Applicable Law or changes to Applicable Law (including but in no way
limited to Code Section 409A and federal securities laws). The Administrator
also shall have unilateral authority to make adjustments to the terms and
conditions of the Award in recognition of unusual or nonrecurring events
affecting the Company or any Affiliate, or the financial statements of the
Company or any Affiliate, or of changes in Applicable Law, or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable accounting principles or Applicable Law.
The waiver by the Company of a breach of any provision of this Agreement by the
Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.
15.    Withholding. The Participant acknowledges that the Company shall require
the Participant to pay the Company in cash the amount of any tax or other amount
required by any governmental authority to be withheld and paid over by the
Company to such authority for the account of the Participant, and the
Participant agrees, as a condition to the grant of the Award and delivery of the
Shares or any other benefit, to satisfy such obligations. Notwithstanding the
foregoing, the Administrator may in its discretion establish procedures to
permit the Participant to satisfy such obligation in whole or in part, and any
other local, state, federal, foreign or other income tax obligations relating to
the Award, by electing (the “election”) to have the Company withhold shares of
Common Stock from the Shares to which the Participant is otherwise entitled. The
number of shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to (but not exceeding) the amount of such obligations being satisfied. Each
election must be made in writing to the Administrator in accordance with
election procedures established by the Administrator.
16.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of this Agreement by
the Administrator and any decision made by it with respect to this Agreement are
final and binding.
17.    Notices. Except as may be otherwise provided by the Plan or determined by
the Administrator, any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated in the
Company’s records, or if to the Company, at the Company’s principal office.
18.    Severability. If any provision of this Agreement shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. To the
extent any provision of this Agreement or a Prohibited Activity (as defined
herein) is deemed to be unenforceable as written but could be made enforceable
by way of modification or reformation, then it is the intent of the parties that
such provision be modified or reformed to make it enforceable to the fullest
extent permitted by law.
19.    Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, the Company may at any time (subject to any Code Section 409A
considerations) reduce the amount of any payment or other benefit otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to or on behalf of the Company or an Affiliate that is or
becomes due and payable, and, by entering into this Agreement, the Participant
shall be deemed to have consented to such reduction.
20.    Forfeiture of Award.
(a)    Notwithstanding any other provision of this Agreement, if, at any time
during the employment or service of the Participant or during the 12-month
period following termination of employment or service (regardless of whether
such termination was by the Company or the Participant, and whether voluntary or
involuntary or with or without Cause or Good Reason), the Participant engages in
a Prohibited Activity (as defined herein), then the Award shall immediately be
terminated to the extent not otherwise already terminated and all of
Participant’s rights under this Agreement shall be forfeited in their entirety.
(b)    For the purposes herein, a “Prohibited Activity” shall mean the
Participant's violation of any of the Protective Covenants (as defined in the
Participant’s Employment Agreement) set forth in Section ___ of the Employment
Agreement.
(c)    Notwithstanding the provisions of Section 20(a) herein, the waiver by the
Company in any one or more instances of any rights afforded to the Company
pursuant to the terms of Section 20(a) herein shall not be deemed to constitute
a further or continuing waiver of any rights the Company may have pursuant to
the terms of this Agreement or the Plan (including but not limited to the rights
afforded the Company in Section 19 herein).
21.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving this Award, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, stock ownership
guidelines, compensation recovery policy and/or other policies adopted by the
Company, each as in effect from time to time and to the extent applicable to the
Participant. In addition, the Participant shall be subject to such compensation
recovery, recoupment, forfeiture or other similar provisions as may apply to him
or her under Applicable Law.
22.    Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.
[Signature Page Follows]
IN WITNESS WHEREOF, this Agreement has been executed in behalf of the Company
and by the Participant on the day and year first above written.
ATLANTIC CAPITAL BANCSHARES, INC.
By:         

Printed Name:     

Title:     
Attest:
    
Secretary
[Corporate Seal]
PARTICIPANT
By:         
Printed Name:     




ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN
Restricted Stock Award Agreement
(Employees)
SCHEDULE A








Grant Date:                    


Number of Shares Subject to Award: ______ shares
Restriction Period: The Shares subject to the Award shall vest and be earned in
installments, as provided below, subject to the continued employment or service
of the Participant and such other terms and conditions as may be imposed by the
Plan and the Agreement:
Date of Vesting
Percentage of Shares Vested
___________
 
 
 
 
 



SCHEDULE B


Employment Agreement
[Attached]



RSA Agreement – Employees with Employment Agreement